DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to RCE for 16/334,834 filed on 2/2/22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 -2 and 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2015/0168033) in view of Shinichiro (JP 2015056918).

	Regarding claim 1, Yamakawa teaches: 
An air conditioner using a refrigeration cycle ([0135]: FIG. 25 Air conditioner), the air conditioner comprising: 
a compressor ([0137]: compressor 51) to compress a refrigerant used in the refrigeration cycle;
 a fan to blow air to a heat exchanger ([0137]: a fan 60 provided near the heat exchanger 57);
an inverter to generate three-phase AC voltages from the DC voltage ([0137]: inverter 9);
 a motor to produce a driving force for driving the compressor with a plurality of coils ([0137]: the compressor 51 is the compressor 1 explained in the embodiments described above and includes the motor 8), the three-phase AC voltages being applied to the coils ([0051]: motor 8 is a three phase); 
a connection switching unit to switch connection ([0052]: wiring switching unit 33) states of the coils between a first connection state and a second connection state ([0059]: Y-connection and DELTA-connection Figs. 4-1 to 4-3); and 
a controller (control unit 10) to detect an abnormality of the connection switching unit ([0125]: error and [0126]: output voltage imbalance, increase in loss, superimposition of DC currents due to the imbalance of the current flowing in the motor windings; thus abnormality of the wiring switching unit 33).  
Yamakawa doesn’t explicitly teach a converter to generate a DC voltage, and
Wherein the abnormality is opening failure or short-circuit failure.
However, Shinichiro teaches a converter 10 in Fig. 1 to generate DC voltage.
Shinichiro further teaches an ECU 60 that determines abnormality such as short-circuit of switching elements Q12, Q22,Q32.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the converter of Shinichiro into the control system of Yamakawa in order to rectify the voltage and have the abnormality determining procedure such as short-circuit of the switching elements of Shinichiro into the control unit of Yamakawa in order to prolong the life of the motor drive.

Regarding claim 2, Yamakawa teaches:
The air conditioner according to claim 1, further comprising an input reception unit ([0056]: driving signal generating unit 13) to receive input to start an operation of the air conditioner ([0057]: voltage command V* transmitted to the driving –signal generating unit 13), 
Wherein, after the input reception unit receives the input to start the operation (it’s inherent that there’s abnormality detection once a voltage is applied, that is after the input reception unit receives the input to start the operation. It is to be noted that no abnormality can be detected if voltage is not applied; in other words if the operation has not started) the controller detects the abnormality of the connection switching unit before the compressor is driven ([0058]: on the basis of the three-phase voltage command  and the bus voltage Vdc, applying a voltage to the motor and heating the compressor 1).
 
Regarding claim 5, Yamakawa teaches:
 The air conditioner according to claim 1, further comprising an input reception ([0056]: driving signal generating unit 13) to receive input to start an operation of the air conditioner ([0057]: voltage command V* transmitted to the driving –signal generating unit 13), 
wherein the controller detects the abnormality of the connection switching unit in response to reception of the input by the input reception unit ([0058]: on the basis of the three-phase voltage command  and the bus voltage Vdc the signal generating unit 13 provides the voltage to motor then the abnormality detection is applied).  

Regarding claim 6, Yamakawa teaches:
	the controller detects the abnormality of the connection switching unit before the fan is driven after the input reception unit receives the input ([0137]: when the air conditioner starts and the abnormality detection is done once the ac starts working).

Regarding claim 7, Yamakawa teaches:
The air conditioner according claim 1, further comprising a current detection circuit to detect a current value of a current on an input side of the inverter ([0121]: detection of current flowing and [0131]: detected current), -4-Attorney Docket No. 129I_044_TN 
wherein the0126]: imbalance of current flowing in the motor winding).  

Regarding claim 8, Yamakawa teaches:
The air conditioner according to claim 7, wherein
 the connection switching unit sets the connection states of the coils to one of the first connection state and the second connection state ([0059]), 
the inverter is connected to the motor with a first line, a second line, and a third line (Fig. 2 shows the inverter 9 connected to the motor with first line Vu, second line Vv, and third line Vw),
 the inverter individually applies a voltage in order to a combination of the first line and the second line, a combination of the second line and the third line and a combination of the third line and the first line (Fig. 9 shows the voltage to a combination of different lines, Fig. 14 shows voltage vectors between different lines combinations and Fig. 2 shows that through PWM the inverter applies a voltage Vu, Vv and Vw),
 the current detection circuit 
 detects, as a first current value (Fig. 16 phase current iu), a current value of the current on the input side of the inverter when the inverter applies the voltage to only the first line and the second line, 
detects as a second current value (Fig. 16 phase current iv), a current value of the current on the input side of the inverter when the inverter applies the voltage to only the second line and the third line, and 
detects, as a third current value (Fig. 16 phase current iw), a current value of the current on the input side of the inverter when the inverter applies the voltage to only the third line and the first line, and 
the controller detects the abnormality of the connection switching unit by comparing the first current value, the second current value, and the third current value ([0126]: superimposition of DC currents due to the imbalance of currents; thus comparison of currents).  

Regarding claims 9 and 10, Yamakawa teaches:
The air conditioner according to claim 7, wherein
 the connection switching unit sets the connection states of the coils to one of the first connection state and the second connection state ([0059]), 
the inverter is connected to the motor with a first line, a second line, and a third line (Fig. 2 shows the inverter 9 connected to the motor with first line Vu, second line Vv, and third line Vw),
the inverter applies a voltage so that a current flows in order in only a first direction from the first line to the second line and the third line, in only a second direction from the second line to the first line and the third line, and in only a third direction from the third line to the first line and the second line, individually (Fig. 9 shows the voltage vector so that current flows in specific direction),
 the current detection circuit 
detects, as a first current value (Fig. 16 phase current iu), a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the first direction, 
detects, as a second current value (Fig. 16 phase current iv), a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the second direction, and 
detects, as a third current value (Fig. 16 phase current iw), a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the third direction, and 
the controller detects the abnormality of the connection switching unit by comparing the first current value, the second current value, and the third current value ([0126]: superimposition of DC currents due to the imbalance of currents; thus comparison of currents).    

Regarding claim 11, Yamakawa teaches:
The air conditioner according claim 8, wherein the([0126]: by superimposition Examiner interprets the detected value different from the previous value).  

Regarding claim 12, Yamakawa teaches:
The air conditioner according to claim 11, wherein theone of the first current value, the second current value, and the third current value if any absolute value of difference of each pair of the first current value, the second current value, and the third current value is larger than a predetermined -7-Attorney Docket No. 129I_044_TN threshold ([0126]: by superimposition Examiner interprets the detected value different from the previous value).  

Regarding claim 13, Yamakawa teaches:
The air conditioner according to claim 8, wherein
 the connection switching unit sets the connection states of the coils to another of the first connection state and the second connection state ([0128]: connection points with the wiring switching unit 33a are two points; however, it is possible to provide three or more connection points and switch between three or more connection points and [0133]-[0134]: number of taps of the wiring switching unit 33a may be three or more or the configuration may be such that the impedance changes continuously) after the current detection circuit detects the first current value, the second current value, and the third current value,
 the inverter individually applies a voltage in order to a combination of the first line and the second line, a combination of the second line and the third line, and a combination of the third line and the first line (Fig. 9 shows the voltage vector so that current flows in specific direction),
 the current detection
detects, as a fourth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage to only the first line and the second line ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the first phase current vu is called the fourth current value for the new configuration other than the first two), 
detects, as a fifth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage to only the second line and the third line ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the second phase current Vv is called the fifth current value for the new configuration other than the first two), and 
detects, as a sixth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage to only the third line and the first line ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the third phase current Vw is called the sixth current value for the new configuration other than the first two), and 
the controller detects the abnormality of the connection switching unit by comparing the fourth current value, the fifth current value, and the sixth current value ([0133]: determining the current is small and the supplied power is small, control is performed such that impedance becomes low in order to increase the flowing current and adjusting to the optimum impedance and reduce loss and superimposition).  

Regarding claim 14, Yamakawa teaches:
The air conditioner according to claim 9, wherein
 the connection switching unit sets the connection states of the coils to another of the first connection state and the second connection state ([0128]: connection points with the wiring switching unit 33a are two points; however, it is possible to provide three or more connection points and switch between three or more connection points and [0133]-[0134]: number of taps of the wiring switching unit 33a may be three or more or the configuration may be such that the impedance changes continuously) after the current detection circuit detects the first current value, the second current value, and the third current value,
 the inverter applies a voltage so that a current flows in order in only a first direction from -8-Attorney Docket No. 129I_044_TN the first line to the second line and the third line, in only a second direction from the second line to the first line and the third line, and in only a third direction from the third line to the first line and the second line (Fig. 9 shows the voltage vector so that current flows in specific direction),
 the current detection circuit 
detects, as a fourth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the first direction ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the first phase current vu is called the fourth current value for the new configuration other than the first two), 
detects, as a fifth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the second direction ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the second phase current Vv is called the fifth current value for the new configuration other than the first two), and 
detects, as a sixth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the third direction ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the third phase current Vw is called the sixth current value for the new configuration other than the first two), and 
the controller detects the abnormality of the connection switching unit by comparing the fourth current value, the fifth current value, and the sixth current value ([0133]: determining the current is small and the supplied power is small, control is performed such that impedance becomes low in order to increase the flowing current and adjusting to the optimum impedance and reduce loss and superimposition).  

Regarding claim 15, Yamakawa teaches:
The air conditioner according to claim 10, wherein
 the connection switching unit sets the connection states of the coils to another of the first connection state and the second connection state ([0128]: connection points with the wiring switching unit 33a are two points; however, it is possible to provide three or more connection points and switch between three or more connection points and [0133]-[0134]: number of taps of the wiring switching unit 33a may be three or more or the configuration may be such that the impedance changes continuously) after the current detection circuit detects the first current value, the second current value, and the third current value,
the inverter applies a voltage so that a current flows in order in only a first direction from the first line and the second line to the third line, in only a second direction from the second line and the third line to the first line, and in only a third direction from the first line and the third line to the second line(Fig. 9 shows the voltage vector so that current flows in specific direction), 
the current detection circuit -9-Attorney Docket No. 129I_044_TN 
detects, as a fourth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the first direction ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the first phase current vu is called the fourth current value for the new configuration other than the first two),
detects, as a fifth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the second direction ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the second phase current Vv is called the fifth current value for the new configuration other than the first two), and
 detects, as a sixth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the third direction, ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the third phase current Vw is called the sixth current value for the new configuration other than the first two), and 
 the([0133]: determining the current is small and the supplied power is small, control is performed such that impedance becomes low in order to increase the flowing current and adjusting to the optimum impedance and reduce loss and superimposition).  

Regarding claim 16, Yamakawa teaches:
The air conditioner according to claim 7, wherein 
the inverter is connected to the motor with a first line, a second line, and a third line (vu, vv, vw), 
the coils are a first coil having one end connected to the first line (phase u), a second coil having one end connected to the second line (phase v), and a third coil having one end connected to the third line (phase w), 
the connection switching unit has 
a first switch to switch a connection destination of another end of the first coil (Fig. 4-1 shows a first switch);
 a second switch to switch a connection destination of another end of the second coil (Fig. 4-1 shows a second switch); and
 a third switch to switch a connection destination of another end of the third coil (Fig. 4-1 shows a third switch), and 
the first switch, the second switch, and the third switch individually switch the connection destinations in accordance with an instruction from the controller (Fig. 4-1 shows inverter control unit 10 sending control signals to the switches).  

Regarding claim 17, Yamakawa teaches:
The air conditioner according to claim 16, wherein 
the current detection circuit detects, as a first current value, a current value of the current on the input side of the inverter when the connection switching unit sets the connection states of the coils to one of the first connection state and the second connection state and the inverter applies the voltage to only the first line and the second line (iu and Fig. 9), and
 detects, as a second current value, a current value of the current on the input side of the inverter when the inverter applies the voltage to only the first line and the second line after only the first switch switches the connection destination of the first coil (iv and Fig. 9), and 
the0126]).  

Regarding claim 18, Yamakawa teaches:
The air conditioner according to claim 16, wherein
 the current detection circuit 
detects, as a first current value, a current value of the current on the input side of the inverter when the connection switching unit sets the connection states of the coils to one of the first connection state and the second connection state and the inverter applies the voltage to supply the current in only a direction from the first line to the second line and the third line (iu and Fig. 9), and 
detects, as a second current value, a current value of the current on the input side of the inverter when the inverter applies the voltage to supply the current in only the direction from the first line to the second line and the third line after only the first switch switches the connection destination of the first coil (iv and Fig. 9), and 
the0126]).  

Regarding claim 19, Yamakawa teaches:
The air conditioner according to claim 16, wherein
 the current detection circuit 
detects, as a first current value, a current value of the current on the input side of the inverter when the connection switching unit sets the connection states of the coils to one of the first connection state and the second connection state and the inverter applies the voltage to supply the current in only a direction from the first line and the second line to the third line (iu and Fig. 9), and
 detects, as a second current value, a current value of the current on the input side of the inverter when the inverter applies the voltage to supply the current in only the direction from the first line and the second line to the third line after only the first switch switches the connection destination of the first coil (iv and Fig. 9), and
 the0126]).  

Regarding claim 20, Yamakawa teaches:
The air conditioner according claim 16, wherein the first switch, the second switch, and the third switch are semiconductor switches ([0112]-[0115]: semiconductior with wide bandgap).  

Regarding claim 21, Yamakawa teaches:
The air conditioner according to claim 20, wherein the semiconductor switches are switching elements made by using a WBG semiconductor ([0112]-[0115]: semiconductor with wide bandgap).  

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2015/0168033) in view of Shinichiro (JP 2015056918) and further in view of Mills, JR. (US 2009/0001921).

Regarding claim 3, Yamakawa teaches:
controller detects the abnormality of the connection switching unit after the fan is driven.  
Yamakawa doesn’t explicitly teach -3-Attorney Docket No. 129I_044_TN the fan used in an indoor unit.
However Shinomoto teaches in [0066] a ventilation fan which may be indoor unit.

None of Yamakawa nor Shinichiro teaches the detection of abnormality after receiving the input to start, after the fan is driven and before the compressor is driven.
However, it’s a well known fact that compressors are started with a delay after the ignition is ON (start input). With respect to Air Conditioners the fan is almost started right away but the compressor needs to charge for a while before starting up. For instance Mills teaches in Fig. 3 and para 0025 how the time line diagram shows the compressor running/starting up after 4 seconds of the Turn On Demand.
Given the teaching of Shinichiro and Mills, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the fan in an indoor unit into the system of Yamakawa in order to provide ventilation for the indoor surrounding and prevent from heating and incorporate the start relay 112 along with start capacitor 110 and contact 115 of Mills into the circuit of Yamakawa in order to implement a method and embodiment of motor start apparatus that can more optimally operate the motorand other related electrical, electronic and mechanical components (see Mills para 0015).

Regarding claim 4, Yamakawa teaches:
The air conditioner according to claim 2, wherein 
the fan is used in an outdoor unit ([0137]: since the fan is provided near the heat exchanger 57, different from the internal heat exchanger 55, then it is an outdoor unit); and  
controller detects the abnormality of the connection switching unit after the fan is driven ([0137]: fan is driven when the air conditioner starts and the abnormality detection is done once the ac and the fan start working). 
Yamakawa doesn’t explicitly teach -3-Attorney Docket No. 129I_044_TN the fan used in an indoor unit.
However Shinomoto teaches in [0066] a ventilation fan which may be outdoor unit.

None of Yamakawa nor Shinichiro teaches the detection of abnormality after receiving the input to start, after the fan is driven and before the compressor is driven.
However, it’s a well known fact that compressors are started with a delay after the ignition is ON (start input). With respect to Air Conditioners the fan is almost started right away but the compressor needs to charge for a while before starting up. For instance Mills teaches in Fig. 3 and para 0025 how the time line diagram shows the compressor running/starting up after 4 seconds of the Turn On Demand.
Given the teaching of Shinichiro and Mills, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the fan in an outdoor unit into the system of Yamakawa in order to provide ventilation for the indoor surrounding and prevent from heating and incorporate the start relay 112 along with start capacitor 110 and contact 115 of Mills into the circuit of Yamakawa in order to implement a method and embodiment of motor start apparatus that can more optimally operate the motorand other related electrical, electronic and mechanical components (see Mills para 0015).

Response to Arguments
	Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant has argued on pages 13-14 with respect to claim 1:
That the cited disclosure only means the existence of the abnormality, but not the controller to detect the abnormality, e.g., "imbalance of the current flowing in the motor windings" occurs ([0126]). For example, the paragraphs cited in the office action as being most relevant refer to FIGs. 21, 22 and 23-1. The imbalance cited by the examiner may occur but is not detected. Particularly, as discussed in paragraph [0125-126], when the amount of electric power supplied decreases, the pulse width of the line voltage is reduced (as in FIG. 23-1) which is affected by the calculating timing of the microcomputer that performs a calculation; therefore 13 
Serial No. 16/334,834Attorney Docket No. 129i_044_TNthe positive and negative output voltages become imbalanced. Yamakawa FIG. 23-1 (below) illustrates effect of a calculation error on the line voltage: 
SHORTENED Thus, a microprocessor processing error may exist which affects the line voltage, but Yamakawa's microprocessor does not detect the abnormality; in fact Yamakawa's microprocessor is unaware of the abnormality/microprocessor processing error. Accordingly, respectfully, the office action's finding that Yamakawa teaches a controller that will "detect an abnormality" is incorrect.

	Examiner disagrees. The first point is that if there’s existence of imbalance/error/abnormality, how is it known in the prior art. There must be a detection procedure. How is the imbalance detected? There’s no clear and specific detail in the claim how the detection is proceeded. The prior art mentions imbalance of the currents. Therefore, there’s a detection of current, since it’s mentioning the superimposition of the DC currents, the controller definitely detects the current and comes to the assumption that there’s imbalance of the currents. A person of ordinary skill in the art would automatically understand that if there’s imbalance of current thus there’s a detection of currents, more specifically the detection of currents, and these imbalance are known to the controller. 
	
Applicant further argued with respect to claim 1, Pages 14-15, that:
the examiner cites Shinichiro as detecting an abnormality of switches, whether for an inverter or something else. The office action, page 4, explains that it would have Serial No. 16/334,834Attorney Docket No. 129i_044_TNbeen obvious to incorporate Shinichiro's converter into Yamakawa's control system (which the office action incorrectly asserts will "detect an abnormality") in order to rectify the voltage and to have Shinichiro's abnormality determining procedure to determine the short-circuit of Shinichiro's switching elements in Yamakawa's control unit. 
There is no rationale to incorporate Shinichiro's way of detecting an abnormality into Yamakawa.


Examiner disagrees. Shinichiro’s art teaches determining abnormality of such as short-circuit of switching elements Q12, Q22, Q32. It is to be noted that Arguments must be commensurate in scope with the actual claim language. The claim doesn’t set forth enough description, of how to detect an abnormality of the switches, to argue that there’s no rationale. The claim simply states the controller detecting abnormality of switches. Shinichiro teaches the same thing as the claim, not as Applicant’s spec. and the rationale to combine these two arts is to use the procedure of detecting abnormality of the switch whether for inverter or for connection. The claim itself is not describing the procedure it uses as described in the spec and the drawing of as how to detect this abnormality. 

Applicant has argued with respect to claims 2-4 that Yamakawa fails to teach or suggest the abnormality detection sequence recited in clarified claim 2.
With respect to claim 2, Examiner, after going through the prior art, believes the abnornmality detection sequence is taught by Yamakawa. The detection sequence in the present application, is when the operation starts, when voltage is applied. A person of ordinary skill in the art would understand that there’s abnormality detection once a voltage is applied, that is after the input reception unit receives the input to start the operation. It is to be noted that no abnormality can be detected if voltage is not applied; in other words if the operation has not started. 
With respect to claims 3 and 4, the amendment doesn’t place the claims into condition for allowance. A new prior art is presented to show that the compressor may be delayed to start during start up.

Applicant has argued with respect to claims 8-10, claims 11-21 Pages 17-19. 
Regarding claim 8, Applicant has argued that: 
The office action, pages 6-7, merely cites different phase currents allegedly to several combinations of various different lines (e.g., Yamakawa, FIG. 9, FIG. 2, FIG. 14, FIG. 16) in no particular order, with no particular combinations. 
It is urged that the references do not teach or even suggest: 
" the specifically recited sequence of "individually" applied voltages "in order" to the combinations of lines; 
" that the combinations of lines are "only the first line and the second line", "only the second line and the third line", and "only the third line and the first line" (as recited n claim 8); and/or 
" that the first, second, and third current values detected thereby are then "compared" by the controller. 
For these reasons, it is believed that the office action has failed to consider differences between the claims of the present application and the cited references, namely, the above-quoted 18 
Serial No. 16/334,834Attorney Docket No. 129i_044_TNlimitations. Moreover, the office action fails to state why the above-quoted limitations would have been an obvious variation over, e.g., Yamakawa. 

Examiner answers Fig. 9 shows an example of eight switching pattern. As explained in the specification of Yamakawa, in paragraph 0079, V0 to V7 represent voltage vectors. For instance the first line can be considered as the +U where the current is in the U-phase direction, which flows into the motor via the U-phase. The phase currents iu, iv and iw are detected as shown in Fig. 16 and the currents are compared to a threshold, that is why it’s concluded that there’s superimposition after comparing it to a value. 

For the above reasons, the claims are not allowable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        5/20/22
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846